Citation Nr: 0414151	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  04-16 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a May 
23, 1990, Board decision. 


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from December 1940 to 
December 1945. 

This case comes before the Board of Veterans' Appeals (the 
Board) on motion as to CUE in a May 23, 1990, Board decision.


FINDINGS OF FACT

1.  The veteran's application to reopen claims of service 
connection for arthritis of the knees was denied by the Board 
on May 23, 1990.

2.  The moving party has not set forth specific allegations 
of error, either of fact or law, as to the May 23, 1990, 
Board decision.


CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the May 23, 1990, Board decision fails to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111 (West Supp. 2002); 38 C.F.R. § 20.1404(b) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there have been changes in 
the law concerning the VA's duty to notify a claimant as to 
evidence needed to substantiate a claim, and concerning the 
VA's duty to assist a claimant in developing evidence.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
these provisions are not applicable to CUE claims.  Livesay 
v. Principi, 15 Vet. App. 165 (2001).


CUE is a very specific and rare kind of error.  38 C.F.R. § 
20.1403(a).  It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Id.

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400(a), 20.1401(b).  In 
order to prevail on such a motion, it must be established 
that there was an error in the Board's adjudication, and that 
the error was such that, had it not been made, the outcome of 
the adjudication would have been manifestly different.  38 
C.F.R. § 20.1403(c).  If it is not clear that a different 
result would have ensued, the error complained of cannot be 
"clear and unmistakable."  Id.  A disagreement with how the 
Board weighed or evaluated the facts in a particular case is 
not CUE.  38 C.F.R. § 20.1403(d)(3).

If a party wishes to have a motion for CUE considered on the 
merits, he must set forth clearly and specifically the 
alleged error of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the result 
would have been manifestly different but for the alleged 
error.  38 C.F.R. § 20.1404(b).  Non-specific allegations of 
failure to follow regulations or failure to give due process, 
or any other general, non-specific allegations of error, are 
insufficient to satisfy these requirements, Id., and motions 
that fail to satisfy these requirements may be dismissed 
without prejudice to re-filing.  See Disabled American 
Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000) 
(invalidating 38 C.F.R. § 20.1404(b) to the extent that it 
allowed insufficiently pled motions to be denied without 
further opportunity to re-file).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Where a veteran served 90 days or 
more during a period of war and certain chronic diseases, 
including arthritis, become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A final decision cannot be reopened and reconsidered unless 
"new and material evidence" is presented.  "New and material" 
evidence is that evidence which has not been previously 
submitted, which bears directly and substantially upon the 
specific manner under consideration, and which is neither 
cumulative nor redundant.  38 C.F.R. § 3.156 (a).  

It is noted that the veteran submitted statements to the RO, 
not the Board, in 1998 and 1999, asserting that the May 23, 
1990, Board decision, that denied the veteran's application 
to reopen claims of service connection for arthritis of the 
knees, was clearly and unmistakably erroneous.  His principal 
argument is that he has arthritis of the knees as a result of 
a slip and fall accident during active duty in which he fell 
off of a ladder.  After a careful review of the evidence of 
record, the Board concludes that the veteran has not set 
forth specific allegations of error, either of fact or law, 
as to the May 23, 1990, Board decision.  The Board concludes 
that the veteran is simply arguing that the facts were 
improperly weighed, and this does not rise to the level of 
CUE.  It is also noted that the veteran filed his claim for 
CUE at the RO not at the Board as is required by regulation.

In the absence of an allegation that sets forth clearly and 
specifically alleged clear and unmistakable error of fact or 
law in the Board decision, the legal or factual basis for 
such allegation, and why the results would have been 
manifestly different but for the alleged error, the veteran's 
motion for revision of the May 23, 1990, Board decision is 
dismissed without prejudice.  See 38 C.F.R. § 20.1404(b); 64 
Fed. Reg. 73413-73414 (1999) (clarification and revision of 
38 C.F.R. § 20.1400(b)(1)).


ORDER

The motion for CUE in a May 23, 1990, Board decision is 
dismissed without prejudice to refiling.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



